REGAN, Judge
(concurring).
I concur in the majority opinion herein. However, the author hereof wishes to make it clear that this court has specifically refrained from passing on the merits of the question of the liability vel non of the Southern Pacific Company.
The majority opinion has simply decided that the record did not contain sufficient evidence on which to predicate a summary judgment, such as the lease which existed between the Southern Pacific Company and the Southwestern Sugar and Molasses Company.
I am also of the opinion that the rationale emanating from Tunnage v. Eddy, La.App., 42 So.2d 382, in which case I was a member of the panel, is not applicable to the facts hereof.